Citation Nr: 0511731	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from December 1947 to 
October 1970.  He died in January 1985, and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim.

In July 2004, the Board requested a medical expert opinion 
with respect to this case from a clinician associated with 
the Veterans Health Administration (VHA) pursuant to VHA 
Directive 2000-049, as well as the provisions of 38 U.S.C.A. 
§§ 5103A, 7104; 38 C.F.R. § 20.901.  The requested medical 
expert opinion (hereinafter, "VHA opinion") was 
subsequently promulgated in August 2004.  By a statement 
dated in January 2005, the appellant waived consideration of 
this evidence by the agency of original jurisdiction and that 
she wanted the Board to proceed with the adjudication of her 
appeal.  

As an additional matter, the Board notes that the appellant 
related in an April 2004 statement that her son would 
"represent [her] interests at the appeal scheduled in the 
case of [her] husband..."  However, it is not clear from this 
statement whether she formally designated her son as her 
accredited representative pursuant to 38 C.F.R. §§ 20.604-
20.605.  Thus, it does not appear that she revoked the 
representation of the American Legion in this case pursuant 
to 38 C.F.R. § 20.607, and this organization is listed as her 
representative.


FINDINGS OF FACT

1.  All reasonable notification and assistance necessary for 
the disposition of the instant case has been completed.

2.  The veteran died in January 1985, and his death 
certificate lists his immediate cause of death as acute 
myelofibrosis with candida pneumonia.  

3.  The record reflects that the cause of the veteran's death 
is causally related to his active service.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

For the reasons stated below, the Board concludes that 
service connection is warranted for the cause of the 
veteran's death.  Accordingly, no further discussion of the 
VCAA is warranted based on the facts of this case.


Background.  The veteran died in January 1985, and his death 
certificate lists his immediate cause of death as acute 
myelofibrosis with candida pneumonia.  No autopsy appears to have 
been performed at the time of his death.  

The appellant contends, in essence, that the cause of the 
veteran's death was due to in-service herbicide exposure while on 
active duty in the Republic of Vietnam.  She has asserted that, 
based upon personal research, she has discovered connections and 
similarities among the veteran's particular myeloproliferative 
disorder, acute myelofibrosis, and multiple myeloma, as well as 
other illnesses upon which there were both sufficient and limited 
and/or suggestive evidence of an association with herbicides.  
For example, she stated that myelofibrosis and multiple myeloma 
were both diseases of the bone marrow, and both have associations 
to conditions of thrombocythemia and polycythemia.  In addition, 
it was noted that exposure to chemicals, such as benzene, have 
been mentioned as a possible cause in studies performed for both 
diseases.  Moreover, she asserted that the symptoms for both 
diseases were essentially the same.

The record confirms the veteran had active service in the 
Republic of Vietnam, and was presumptively exposed to herbicides 
during this period.  

The appellant has submitted private medical statements from M. J. 
R., M.D. (hereinafter, "Dr. R"), who was the veteran's 
attending physician at the time of his death.  In a September 
2000 statement, Dr. R noted that she treated the veteran from 
September 1984 to January 1985, that he presented with acute 
myelofibrosis and had a rapid downhill course.  Dr. R also noted 
that the veteran had service in Vietnam, during which time he had 
exposure to Agent Orange.  Because Agent Orange had been 
implicated in other malignancies, Dr. R believed there could be 
an association between the veteran's exposure to Agent Orange and 
his medical condition.  Thereafter, in an April 2001 statement, 
Dr. R reiterated that it was her opinion that the veteran's acute 
myelofibrosis could possibly be related to his exposure to Agent 
Orange during his service in Vietnam.  Dr. R noted that she had 
enclosed several medical articles which she thought supported the 
fact that dioxins were multi-site and multi-species carcinogens.  
Further, Dr. R stated that there was strong data which related 
dioxin exposure to non-Hodgkin's lymphoma, multiple myeloma, and 
leukemia.  Although Dr. R acknowledged that it was not 
conclusive, she strongly suspected that the veteran's disease, a 
rather rare entity, could be environmentally related.

In July 2004, the Board determined that it was unclear from the 
medical evidence of record whether the veteran's myelofibrosis 
was analogous to multiple myeloma, as contended by the appellant, 
or any of the other conditions presumptively associated with 
herbicide exposure.  Therefore, the Board requested a VHA opinion 
as to whether it was as likely as not (50 percent or greater 
likelihood) that the veteran's death from acute myelofibrosis 
with candida pneumonia was causally related to a disease or 
injury incurred in or aggravated by his active service.  In 
making this determination, the medical expert was asked to 
address the contention that the acute myelofibrosis was due to 
the veteran's presumed herbicide exposure while on active duty in 
the Republic of Vietnam, to include whether the condition was 
analogous to multiple myeloma or any of the other conditions 
which are presumptively associated with such exposure.

A VHA opinion was subsequently promulgated in August 2004.  
The VA clinician who promulgated this opinion summarized her 
credentials, including that she was a Board certified 
hematologist, had practiced hematology for 34 years, had been 
Chief of the Hematology Section at the VA Medical Center 
(VAMC) for 30 years, and was a Professor of Medicine at a 
university.  In addition, the clinician noted that she had 
reviewed the record supplied to her, which included the 
records of the veteran's last two hospitalizations, reprints 
supplied by the patient's physician which supported a 
possible relationship between myelofibrosis and Agent Orange 
exposure, as well as VA rules regarding disorders associated 
with Agent Orange exposure.  Based on the foregoing, the VHA 
opinion was as follows:

The patient was in the Service in the 
Marine Corp for 22 years from 1947 to 
1970 with tours of duty in Vietnam 
between 1965 and 1969.  Twenty-four years 
later at age of 54 in November 1984 he 
was hospitalized with fever, severe 
depression of his blood counts with 
leukemic blasts in the blood.  Bone 
marrow biopsy showed myelofibrosis.  The 
patient did not have an enlarged spleen 
which is associated with the chronic form 
of the disease, and in view of the 
evidence of leukemia in the blood, an 
appropriate diagnosis of acute 
myelofibrosis was made.  Acute 
myelofibrosis was actually a form of 
acute myeloid leukemia.  The patient was 
subsequently readmitted in January 1985, 
one month later with severe jaundice 
thought related to a medication.  He 
showed the same blood picture and 
developed severe infection typical of 
patients with acute leukemia and died.  
Although there was no autopsy, the 
previous bone marrow biopsy and presence 
of leukemic cells in the blood 
("blasts") is sufficient evidence for 
the diagnosis of acute myelofibrosis.

The patient's oncologist, Dr. [R] raises 
an important issue as to whether there is 
a possibility that Agent Orange exposure 
during the patient's tours of duty in 
Vietnam played a role in the cause of the 
acute myelofibrosis.  The references she 
provides, particularly the ones reporting 
on the epidemiologic studies of cancer 
mortality in Seveso, Italy where there 
was a chemical explosion, as well as 
other studies raise the possibility of 
dioxin exposure increasing the risk for 
leukemia as well as the more well known 
risk factor for non-Hodgkin's lymphoma 
and Hodgkin's disease.  Unfortunately the 
types of leukemia are not differentiated 
to distinguish between the acute and 
chronic, or myeloid vs. lymphatic types.  
The patient's type of leukemia was 
related to acute myeloid leukemia.  The 
data for leukemia shows a trend but they 
are not statistically significant, 
possibly due to the inadequate sample 
size of the individual studies.  To quote 
Bertazzi et al, in the paper in Leukemia, 
vol 13, Supp; 1, S72-S74, 1999, reviewing 
multiple studies "...the association of 
Dixon exposure with NHL (non-Hodgkin's 
lymphoma) appears highly probable.  In 
addition despite some inconsistencies and 
sample-size limitations, HD (Hodgkin's 
disease), MM (multiple myeloma) and 
leukemia should be viewed as possibly 
linked to dioxin exposure."  Although 
these reports did not spell out the type 
of leukemia, on this basis I would 
conclude that on balance, there is more 
than 50 [percent] possibility that the 
patient's disorder was linked to the 
dioxin exposure.  This is not based to 
any relationship of myeloma to acute 
myelofibrosis as the patient's wife 
speculates, but rather on the 
relationship of the myelofibrosis to 
acute myeloid leukemia which may well be 
included in the groups labeled 
"leukemia" in the epidemiologic 
studies.  It is also well know that 
chemical exposures such as benzene are 
associate with acute leukemia and 
myelofibrosis which adds support that the 
patient's disorder was environmentally 
induced.

A recent Vietnam veteran patient of mine 
lends weight to my conclusion, I believe.  
This patient presented with both non-
Hodgkin's lymphoma and myelodysplastic 
syndrome, a condition related to acute 
myeloid leukemia, simultaneously.  
Perhaps this combination was simply a 
rare coincidence, however it is very 
worrisome that as the Vietnam veteran 
population ages that we may recognize 
more acute myeloid leukemia and 
myelodysplastic syndromes than expected.

In a January 2005 statement, the VA clinician who promulgated 
the foregoing VHA opinion noted that the veteran's family had 
called to her attention an arithmetic error she made in the 
August 2004 opinion.  Specifically, she had stated that the 
veteran developed acute myelofibrosis 24 years after his tour 
in Vietnam, when it was actually 15 years.  The clinician 
noted that the veteran's tour had occurred between 1965 and 
1969, and the diagnosis of acute myelofibrosis was made in 
1985.  However, the clinician emphasized that the correction 
of this error did not in any way change her opinion that the 
veteran's fatal illness was likely caused by an environmental 
exposure to Agent Orange.  Further, the shorter time interval 
may be considered to increase the likelihood.  In addition, 
the clinician stated her original opinion included the 
sentence: "Unfortunately the types of leukemia are 
differentiated to distinguish between acute and chronic, or 
myeloid vs. lymphatic."  She asserted that the sentence 
should read "Unfortunately the types of leukemia are NOT 
differentiated to distinguish between acute and chronic, or 
myeloid vs. lymphatic."


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Moreover, the Secretary of VA has determined that that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than chronic lymphocytic leukemia (CLL)); abnormal 
sperm parameters and infertility; Parkinson's disease and 
parkinsonism; amyotrophic lateral sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity (excludes diabetes mellitus, type II); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tract tumors; brain tumors; AL amyloidosis 
(also referred to as primary amyloidosis); endometriosis; 
adverse effects on thyroid homeostasis; and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice 68 Fed. Reg. 27,630-27,641 (2003)

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).


Analysis.  In the instant case, the Board finds that service 
connection is warranted for the cause of the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, nothing on file shows that the appellant has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  Nevertheless, the Board notes that 
competent medical opinions have been presented in support of 
her contentions, specifically the statements from Dr. R and 
the August 2004 VHA opinion.

As detailed above, Dr. R stated, in part, that there was strong 
data which related dioxin exposure to non-Hodgkin's lymphoma, 
multiple myeloma, and leukemia, and while it was not conclusive, 
she strongly suspected that the veteran's disease, a rather rare 
entity, could be environmentally related.  In addition, the 
August 2004 VHA opinion concluded that the acute myelofibrosis, 
which was the immediate cause of the veteran's death was causally 
related to his presumed herbicide exposure while on active duty 
in Vietnam.  

The Board notes, however, that the VHA opinion identifies the 
veteran's acute myelofibrosis as a form of leukemia.  As 
noted above, the Secretary of VA has specifically determined 
that, with the exception of CLL, that the presumption for 
service connection based on exposure to herbicides is not 
warranted for leukemia based on herbicide exposure.  
Nevertheless, the VHA opinion indicates that the veteran's 
type of leukemia was not specified in the records, even 
though the clinician who promulgated the opinion believed it 
was acute myeloid leukemia.  In any event, the Board notes 
that even if the veteran's leukemia were not CLL, it appears 
that this only means that the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309(e) are not for application in 
the instant case.  Pursuant to the holding in Combee, supra, 
the appellant can still present evidence that service 
connection should be established on a direct basis.  The 
statements from Dr. R and the August 2004 VHA opinion appear 
to constitute such direct evidence.

With respect to this evidence, Dr. R was the veteran's 
physician at the time of his death, and, as such, was 
familiar with the nature of his acute myelofibrosis which was 
the immediate cause of death.  Further, Dr. R consulted 
various medical treatise articles in conjunction with her 
opinion,.  The VA clinician who promulgated the August 2004 
VHA opinion noted that she had reviewed the veteran's claims 
folder, as well as VA's rules regarding Agent Orange.  
Moreover, the Board notes that as part of the July 2004 
opinion request it included a summary of the conditions 
presumptively associated with herbicide exposure, as well as 
the conditions for which the Secretary has determined that no 
such presumption was warranted.  Inasmuch as the VHA opinion 
supports a finding that the veteran's acute myelofibrosis was 
due to herbicide exposure, it appears that the clinician 
concluded that the specific facts of this case indicated that 
this condition was analogous to those for which the Secretary 
has determined there is a positive etiological relationship 
to herbicide exposure.  The Board also notes that no other 
competent medical evidence is of record, based upon review of 
the specific facts of the veteran's case, which refutes the 
findings of Dr. R and the VHA opinion.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the appellant, 
the Board finds that she is entitled to a grant of service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


